Name: 81/866/EEC: Commission Decision of 17 July 1981 authorizing the French Republic not to apply Community treatment to colour television sets originating in Japan and Taiwan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-11-07

 Avis juridique important|31981D086681/866/EEC: Commission Decision of 17 July 1981 authorizing the French Republic not to apply Community treatment to colour television sets originating in Japan and Taiwan (Only the French text is authentic) Official Journal L 318 , 07/11/1981 P. 0023 - 0024****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 17 JULY 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO COLOUR TELEVISION SETS ORIGINATING IN JAPAN AND TAIWAN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/866/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 7 JULY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO COLOUR TELEVISION SETS , FALLING WITHIN SUBHEADING 85.15 A EX III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN JAPAN AND TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN AND TAIWAN IS SUBJECT TO AN ANNUAL QUOTA OF 88 000 PIECES AND FF 3 000 000 RESPECTIVELY ; WHEREAS DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION ORIGINATING IN THE SAID THIRD COUNTRIES AMOUNTING TO 31 % OF THE QUOTA FOR JAPAN AND TO 30 % OF THE QUOTA FOR TAIWAN ; WHEREAS 50 % OF THE QUOTA FOR JAPAN HAS BEEN TAKEN UP AND THIS FOR TAIWAN IS ALREADY WHOLLY TAKEN UP ; WHEREAS , WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM FF 173 MILLION IN 1978 TO FF 194 MILLION IN 1979 AND FF 263 MILLION IN 1980 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS HAS RISEN FROM 4 % IN 1978 TO 5 % IN 1979 AND TO 6 % IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN JAPAN AND TAIWAN ARE APPROXIMATELY 30 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE WAS FF 4.418 MILLION IN 1978 , FF 4.400 MILLION IN 1979 AND FF 4.487 MILLION IN 1980 , AND ITS MARKET SHARE HAS FALLEN FROM 88 % IN 1979 TO 76 % IN 1980 ; WHEREAS INFORMATION HAS BEEN RECEIVED BY THE COMMISSION INDICATING THAT THE INDUSTRY CONCERNED HAS BEEN RESTRUCTURING ITSELF IN THE LAST THREE YEARS TO MEET COMPETITION , IN PARTICULAR IN THE PRODUCTION OF COLOUR TELEVISIONS , AND THAT IN THIS CONTEXT THERE HAS BEEN A REDUCTION IN THE NUMBER EMPLOYED OF 1 000 PER ANNUM ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 35 % OF THE QUOTA FOR JAPAN AND 185 % OF THE QUOTA FOR TAIWAN WERE LODGED WITH THE FRENCH AUTHORITIES ON 1 AND 2 JULY 1981 AND THESE MAY BE FOLLOWED BY NUMEROUS OTHER APPLICATIONS ; WHEREAS IF ALL THESE INDIRECT IMPORTS WERE TO BE REALIZED AT THIS TIME , THEY WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS THIS AUTHORIZATION SHOULD BE LIMITED TO COLOUR TELEVISIONS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN JAPAN AND TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 30 JUNE 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A VOLUME CORRESPONDING TO 20 % OF THE QUOTAS FOR EACH OF THE ABOVEMENTIONED THIRD COUNTRIES . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 85.15 A EX III // COLOUR TELEVISION SETS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 31 OCTOBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 JULY 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION